      Case 1:19-cv-10917-AKH Document 3 Filed 11/26/19 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


CENTER FOR POPULAR DEMOCRACY
ACTION and CITY of NEWBURGH,

        Plaintiffs,                                        Case No.

               v.

BUREAU OF THE CENSUS; STEVEN
DILLINGHAM, Director, Bureau of the Census;
UNITED STATES DEPARTMENT OF
COMMERCE; and WILBUR ROSS, Secretary of
Commerce,

       Defendants.




 PLAINTIFFS’ MOTION TO COMPEL EXPEDITED PRODUCTION OF THE
ADMINISTRATIVE RECORD AND SUPPORTING MEMORANDUM OF LAW

       Plaintiffs respectfully submit this memorandum in support of their Motion to

Compel Expedited Production of the Administrative Record. As alleged in Plaintiffs’

complaint, Defendants’ five challenged actions—(a) a plan to hire an unreasonably small

number of enumerators; (b) a drastic reduction in the number of Bureau field offices; (c) a

significant reduction in the Bureau’s communications and partnership program, including

the elimination of local, physical Questionnaire Assistance Centers; (d) a decision to

replace most in-field address canvassing with in-office address canvassing; and (e) a

decision to make only limited efforts to count inhabitants of units that appear vacant or

nonexistent based on unreliable administrative records—are arbitrary and capricious and




                                            1
       Case 1:19-cv-10917-AKH Document 3 Filed 11/26/19 Page 2 of 7




in violation of the Administrative Procedure Act. Each of these five final agency actions is

stated in the Census Bureau’s Final Operational Plan published earlier this year.

       With each passing day, the census draws nearer and the window in which to rectify

these deficiencies narrows. Plaintiffs seek expedited production of the administrative

record underlying these decisions so that this Court can assess the sufficiency of the

Bureau’s rationales with sufficient time to rectify those deficiencies. The requested

production is limited in scope to the five discrete agency actions in question. Expedited

production is appropriate given the stakes of this challenge, namely, the agency’s

fulfillment of its constitutional obligation to conduct an actual enumeration and the

consequences of a failure to do so, including malapportionment of seats in the House of

Representatives and denial of substantial federal funding to plaintiffs and their members.

This Court can and should authorize this expedited production, which is reasonable under

the circumstances and supported by good cause.

                               FACTUAL BACKGROUND

       Plaintiffs CPD Action and the City of Newburgh bring this action to challenge five

specific final agency actions related to Defendants’ preparations for the 2020 Census.

Plaintiffs allege that the deficiencies in staffing, outreach, field presence, as well as the

misguided reliance on administrative records rather than in-field visits will, if left

unresolved, result in an undercount of African-American and Hispanic communities. Such

an undercount will unlawfully deprive the communities represented by Plaintiffs of

political representation and a fair distribution of federal funds.




                                               2
         Case 1:19-cv-10917-AKH Document 3 Filed 11/26/19 Page 3 of 7




          The 2020 Census will officially begin less than six months from now, on April 1,

2020. 1 The Census Bureau is currently in the midst of completing preparations for the

census including hiring, spending on advertising, and other decisions. The bulk of census

operations will be completed by the summer of 2020. Plaintiffs’ claims are thus at risk of

being mooted, and their injuries left unredressed, if they must wait for an extended period

for the administrative record to be produced in this case.

                                        ARGUMENT

A. Authority for Expedited Administrative Record Production.

          The determination of whether agency action was arbitrary and capricious must be

assessed in light of the administrative record leading to that decision. See Nat’l Audubon

Soc’y v. Hoffman, 132 F.3d 7, 14 (2d Cir. 1997); Comprehensive Cmty. Dev. Corp. v.

Sebelius, 890 F. Supp. 2d 305, 308-09 (S.D.N.Y. 2012). Only with reference to specific

facts before the agency and the rationales given for its decisions can a court determine

whether the agency’s action was arbitrary and capricious.

          To ensure agencies facing challenges under the APA produce complete

administrative records in a timely fashion, courts—including this one—possess authority

to compel production of administrative records, augment existing administrative records,

and set appropriate timelines for production. See New York v. U.S. Dep’t of Commerce,

351 F. Supp. 3d 502, 548 (S.D.N.Y. 2019), aff’d in part, rev’d in part and remanded sub

nom. Dep’t of Commerce v. New York, 139 S. Ct. 2551 (2019). That includes the power to

expedite production of the administrative record. See Saleh v. Pompeo, 393 F. Supp. 3d

172, 178 & n.4 (E.D.N.Y. 2019) (adopting magistrate judge’s favorable ruling on a “motion



1
    Some census operations in parts of Alaska will begin prior to this date in January 2020.
                                               3
      Case 1:19-cv-10917-AKH Document 3 Filed 11/26/19 Page 4 of 7




to compel expedited production of the administrative record” requiring production within

two weeks); Manker v. Spencer, No. 3:18-CV-372 (CSH), 2019 WL 1506654, at *6 (D.

Conn. Apr. 5, 2019) (“The purpose of this Order is to expedite the production of the

relevant administrative records.”). It is indisputably within this Court’s discretion to direct

expedited production in this case.

B. Plaintiffs’ Request is Reasonable and Supported by Good Cause.

       1. The Request Is Reasonable in Light of the Timing and Stakes of the Case.

       A request for expedited production of the administrative record in this case is

consistent with this Court’s holdings that requests for expedited discovery be reviewed

“under the flexible standard of reasonableness and good cause.” Ayyash v. Bank Al-

Madina, 233 F.R.D. 325, 327 (S.D.N.Y. 2005). Plaintiffs’ claims of urgency are eminently

reasonable given the impending start date for the 2020 Census. Further, Plaintiffs can

establish the “good cause” required for expedited production because Plaintiffs’ claims are

at risk of becoming moot if they must wait longer to receive the administrative record. See,

e.g., AT & T Mobility LLC v. Miranda Holdings Corp., 2008 WL 2139519, at *2 (S.D. Fla.

May 7, 2008) (finding “good cause” to expedite discovery and “get the case in a dispositive

posture sooner” to “afford the injured party relief promptly” and avoid “the more time-

consuming . . . preliminary injunction hearing”).

       Based on the facts available to Plaintiffs through public sources, Defendants’

census preparations rely on choices that are not supported by the Census Bureau’s own

studies and data. However, such claims cannot be adequately assessed under the

Administrative Procedure Act without the production of an administrative record. Thus,




                                              4
      Case 1:19-cv-10917-AKH Document 3 Filed 11/26/19 Page 5 of 7




before any injury could plausibly be redressed, this Court would need to first review the

sufficiency of the Bureau’s decisions against the administrative record.

       If Plaintiffs’ claims are not adjudicated before the census, Plaintiffs will be

limited in their ability to remedy the harms they will suffer. There is no basis to suggest

that a significant census undercount can be corrected after the fact. See Dep't of

Commerce v. U.S. House of Representatives, 525 U.S. 316, 342 (1999) (prohibiting the

use of statistical sampling for apportionment). Because of these unique circumstances

and the risk that Plaintiffs’ claims will be mooted, Plaintiffs have made a request that is

reasonable and supported by good cause. Ayyash, 233 F.R.D. at 327.

       2. This Request is Narrowly Tailored and Within Defendants’ Capability

       Requests for expedited production of information are appropriate when “requests

are narrowly tailored and reasonable.” United States v. Erie Cty., NY, No. 09-CV-849S,

2010 WL 11578742, at *4 (W.D.N.Y. Mar. 6, 2010). Here, Plaintiffs’ request for the

expedited production of an administrative record is narrowly cabined to information

concerning the five discrete final agency actions that are the subject of the APA claims in

this suit: the hiring of enumerators, the opening of field offices, the reduction to the

communications and partnership program, the shift to majority in-office address

canvasing, and the excessive reliance on administrative records. These activities are a

narrow portion of the more than thirty activities and operations covered in the Final

Operational Plan. Further, these documents are likely to be held only by a limited number

of directorates within the Census Bureau, namely those for Communications, Field

Operations, and Decennial Census Programs. Plaintiffs do not seek broad information




                                              5
         Case 1:19-cv-10917-AKH Document 3 Filed 11/26/19 Page 6 of 7




   relating to general preparations for the 2020 Census. It is well within the Bureau’s

   capabilities to produce documents related to these five final agency actions.

                                        CONCLUSION

          For the foregoing reasons, Plaintiffs respectfully request that the Court grant their

   Motion to Compel Expedited Production of the Administrative Record to ensure this

   litigation can be resolved with sufficient time to remedy the glaring defects in the 2020

   Census.



   Respectfully submitted,

   /s/ Michael J. Wishnie


Rachel Brown, Law Student Intern ∗                                  Jeremy M. Creelan
Lisa Chen, Law Student Intern*                                      Susan J. Kohlmann
Daniel Ki, Law Student Intern*                                      Seth H. Agata
Nikita Lalwani, Law Student Intern*                                 Jacob D. Alderdice
Geng Ngarmboonanant, Law Student Intern*                            Jenner & Block LLP
Laura Pietrantoni, Law Student Intern*                              919 Third Avenue
Joshua Zoffer, Law Student Intern*                                  New York, NY 10022-3908
Renee Burbank**                                                     Tel: (212) 891-1600
Michael J. Wishnie (MW1958)                                         jcreelan@jenner.com
Peter Gruber Rule of Law Clinic                                     skohlmann@jenner.com
Yale Law School***
127 Wall Street
New Haven, CT 06511
Tel: (203) 436-4780
michael.wishnie@ylsclinics.org




   ∗ Motion for leave to file law student appearances forthcoming.
   **
      Motion for leave to appear pro hac vice forthcoming.
   ***
       This brief does not purport to state the views of Yale Law School, if any.
                                                6
          Case 1:19-cv-10917-AKH Document 3 Filed 11/26/19 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I, Michael J. Wishnie, certify that today, November 26, 2019, I have caused a true and

correct copy of the foregoing Motion to be filed with the Clerk of the Court of the United States

District Court for the Southern District of New York via CM/ECF, which will send a notice of this

filing to all participants in this case, including counsel for defendants. Parties that have not

appeared will be served by regular mail.



                                                    BY:    /s/ Michael J. Wishnie

                                                           Michael J. Wishnie




                                               7
